UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-7106


ANTHONY J. CLAYTOR,

                    Petitioner - Appellant,

             v.

WARDEN, FCI Hazelton-Med.,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:17-cv-00085-GMG-RWT)


Submitted: December 19, 2017                                Decided: December 22, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony J. Claytor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Anthony J. Claytor, a federal prisoner, appeals the district court’s order dismissing

his 28 U.S.C. § 2241 (2012) petition.       We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Claytor v. Warden, No. 3:17-cv-00085-

GMG-RWT (N.D.W. Va. Aug. 1, 2017). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2